Exhibit 10.6

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT, made this      day of August, 2006 between Nextest
Systems Corporation, a Delaware corporation (the “Company”) and
                                         (the “Indemnitee”).

BACKGROUND:

A. The Indemnitee is a director and/or officer of the Company.

B. Highly competent persons have become more reluctant to serve publicly-held
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation.

C. In recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the provisions of
the Company’s Restated Certificate of Incorporation, as amended from time to
time (“Certificate of Incorporation”) and the Company’s Bylaws, as amended from
time to time (the “Bylaws”) requiring indemnification of the Indemnitee to the
fullest extent permitted by law, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by the Certificate of
Incorporation and Bylaws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of the Certificate of Incorporation
or Bylaws or any change in the composition of the Company’s Board of Directors
or acquisition transaction relating to the Company), the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement.

D. The Certificate of Incorporation, the Bylaws and the General Corporation Law
of the State of Delaware (“DGCL”) expressly provide that the indemnification
provisions set forth therein are not exclusive and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification.

E. It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, the
foregoing persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be indemnified.

F. This Agreement is a supplement to and in furtherance of the Certificate of
Incorporation and Bylaws and any resolutions adopted pursuant thereto and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

AGREEMENT:

Section 1. Basic Indemnification Agreement, (a) If Indemnitee was, is or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or



--------------------------------------------------------------------------------

other participant in, a Claim (as defined in Section 12(b) herein) by reason of
(or arising in part out of) an Indemnifiable Event (as defined in Section 12(d)
herein), the Company will indemnify Indemnitee to the fullest extent permitted
by law, including but not limited to criminal action or proceedings where the
Indemnitee had no reasonable cause to believe his/her conduct was unlawful, as
soon as practicable but in any event no later than 30 days after written demand
is presented to the Company, from and against any and all Expenses (as defined
in Section 12(c) herein), judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection therewith) of the Claim actually and reasonably incurred
by or on behalf of Indemnitee in connection with the Claim and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement. If requested by Indemnitee
in writing, the Company will advance (within ten business days of written
request) any and all Expenses to Indemnitee (an “Expense Advance”).
Notwithstanding anything in this Agreement to the contrary, and except as
provided in Section 3, prior to a Change of Control (as defined in Section 12
herein) and except as set forth in Sections 1 (b) and 9, Indemnitee is not
entitled to indemnification pursuant to this Agreement in connection with any
Claim (i) initiated by Indemnitee against the Company or any director or officer
of the Company unless the Company has joined in or consented to the initiation
of the Claim; (ii) made on account of Indemnitee’s conduct which constitutes a
breach of Indemnitee’s duty of loyalty to the Company or its stockholders or
which involves intentional misconduct or a knowing violation of the law,
pursuant to a final judgment without appeal; or (iii) pursuant to a final
judgment rendered against Indemnitee for profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

(b) Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under Section l(a) are subject to the condition that the Reviewing Party
(as defined in Section 12(f)) or special independent counsel referred to in
Section 2 has not determined in writing that Indemnitee would not be permitted
to be indemnified under applicable law, and (ii) the obligation of the Company
to make an Expense Advance pursuant to Section l(a) is subject to the condition
that the Company receives an undertaking that, if, when and to the extent that
the Reviewing Party determines that Indemnitee would not be permitted to be so
indemnified under applicable law, the Company will be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced legal
proceedings in the Court of Chancery of the State of Delaware (the “Delaware
Court”) to secure a determination that Indemnitee should be indemnified under
applicable law, any determination made by the Reviewing Party that Indemnitee
would not be permitted to be indemnified under applicable law will not be
binding and Indemnitee will not be required to reimburse the Company for any
Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s obligation to reimburse the Company for Expense Advances
will be unsecured and no interest will be charged thereon. If there has not been
a Change in Control, the Reviewing Party will be selected by the Board of
Directors, and if there has been a Change in Control, the Reviewing Party will
be the special independent counsel referred to in Section 2 hereof. If there has
been no determination by the Reviewing Party or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee will have the
right to commence litigation in the Delaware Court seeking an initial
determination by the court or challenging any such

 

2



--------------------------------------------------------------------------------

determination by the Reviewing Party or any aspect thereof and the Company
hereby consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party otherwise will be conclusive and binding on
the Company and Indemnitee. The Company will indemnify Indemnitee for Expenses
incurred by Indemnitee in connection with the successful establishment or
enforcement, in whole or in part, by Indemnitee of Indemnitee’s right to
indemnification or advances hereunder.

Section 2. Change in Control. The Company agrees that, if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by two- thirds or more of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), then with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement, the Bylaws or
Certificate of Incorporation now or hereafter in effect relating to Claims for
Indemnifiable Events, the Company will seek legal advice only from special
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed) and who has not
otherwise performed services for the Company or for Indemnitee within the last
five years (other than in connection with such matters). If Indemnitee and the
Company are unable to agree on the selection of the special independent counsel,
special independent counsel shall be selected by lot from among at least five
law firms, having more than fifty attorneys, with offices in the State of
Delaware, having a rating of “av” or better in the then current Martindale
Hubbell Law Directory and having attorneys which specialize in corporate law.
This selection will be made in the presence of Indemnitee (and his legal counsel
or either of them, as Indemnitee may elect). Selected counsel, among other
things, will, within 90 days of its retention, render its written opinion to the
Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law. The Company will pay all
reasonable fees and disbursements relating to the retention of the special
independent counsel referred to above and to fully indemnify this counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

Section 3. Additional Expenses/Expense Advance. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and, if
requested by Indemnitee in writing, will advance any and all expenses (within
ten business days from the date of the written request) to Indemnitee which are
or will be incurred by Indemnitee in connection with any Claim asserted against
or action brought by Indemnitee for (i) indemnification or advance payment of
Expenses by the Company under this Agreement or any other agreement, the Bylaws
or Certificate of Incorporation now or hereafter in effect relating to Claims
for Indemnifiable Events or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to indemnification, advance
expense payment or insurance recovery, as the case may be. Indemnitee will
qualify for advances solely upon the execution and delivery to the Company of an
undertaking providing that Indemnitee undertakes to repay the advance up to the
amount that is decided by a final judicial determination (which all rights of
appeal have been exhausted or have lapsed) that Indemnitee is not entitled to be
indemnified by the Company. Indemnitee’s obligation to reimburse the Company
Expense Advanced shall be unsecured.

 

3



--------------------------------------------------------------------------------

Section 4. Partial Indemnity, If Indemnitee is entitled under any provisions of
this Agreement to indemnification by the Company of some or a portion of the
Expenses, liabilities, judgments, fines, penalties and amounts paid in
settlement of a Claim but not, however, for all of the total amount thereof, the
Company will indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee will be indemnified against all Expenses incurred in
connection therewith.

Section 5. Burden of Proof. In connection with any determination by the
Reviewing Party or by special independent counsel as defined in Section 2 as to
whether Indemnitee is entitled to be indemnified hereunder the Reviewing Party
or court will presume that the Indemnitee has satisfied the applicable standard
of conduct and is entitled to indemnification, and the burden of proof will be
on the Company to establish that Indemnitee is not so entitled.

Section 6. Reliance on Safe Harbor. For the purposes of this Agreement,
Indemnitee shall be deemed to have acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company if Indemnitee’s actions or omissions to act are taken in good faith
reliance on the records of the Company, including its financial statements, or
on information, opinions, reports, or statements furnished to Indemnitee by the
officers or employees of the Company in the course of their duties, or by
committees of the Company’s Board of Directors, or by any other person
(including legal counsel, accountants, consultants, and financial advisors) as
to matters Indemnitee reasonably believes are within such other person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company
shall not be imputed to Indemnitee for the purposes of determining the right to
indemnity hereunder.

Section 7. No Presumption. For purposes of this Agreement, the termination of
any action, suit or proceeding by judgment, order, settlement (whether with or
without court approval), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that an
indemnification is not permitted by applicable law. In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim nor create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

Section 8. Notification and Defense of Claim. Within 30 days after receipt by
Indemnitee of notice of the commencement of a Claim which may involve an
Indemnifiable Event (as defined in Section 12(d)), Indemnitee must, if a claim
in respect thereof is to be made against the Company under this Agreement,
submit to the Company a written notice identifying the proceeding. However, the
omission to notify the Company will not relieve it from any

 

4



--------------------------------------------------------------------------------

liability which it may have to Indemnitee under this Agreement unless the
Company is unable to participate, at its own expense, in its own defense due to
the lack of notice. With respect to any Claim as to which Indemnitee notifies
the Company of the commencement thereof:

(a) the Company will be entitled to participate therein at its own expense;

(b) the Company will be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee; provided that if Indemnitee believes, after
consultation with counsel selected by Indemnitee, that (i) the use of counsel
chosen by the Company to represent Indemnitee would present such counsel with an
actual or potential conflict of interest, (ii) the named parties in any such
Claim (including any impleaded parties) include both the Company and Indemnitee
and Indemnitee concludes that there may be one or more legal defenses available
to Indemnitee that are different from or in addition to those available to the
Company, or (iii) any such representation by such counsel would be precluded
under the applicable standards of professional conduct then prevailing, then
Indemnitee shall be entitled to retain separate counsel at the Company’s
expense; and

(c) the Company will not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Claim effected without its written
consent. The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on all claims that are the subject
matter of such Claim. Neither the Company nor Indemnitee will unreasonably
withhold or delay their consent to any proposed settlement; provided, however,
that Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

Section 9. Non-exclusivity. The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Certificate of
Incorporation, the Bylaws, the DGCL, any agreement, a vote of the stockholders,
a resolution of directors or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof will limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
Indemnitee acting on behalf of the Company and at the request of the Company
prior to the amendment, alteration or repeal. To the extent that a change in the
DGCL (whether by statute or judicial decision), the Certificate of Incorporation
or the Bylaws permits greater indemnification by agreement than would be
afforded currently under the Certificate of Incorporation, the Bylaws or this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy, by this
Agreement, the greater benefits afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

Section 10. Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability,
insurance, Indemnitee shall be

 

5



--------------------------------------------------------------------------------

covered by the policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any Company director or officer.
If, at the time the Company receives notice from any source of a Claim as to
which Indemnitee is a party or a participant (as a witness or otherwise), the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company will thereafter
take all necessary or desirable action to cause the insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of the Claim in accordance with
the terms of the policies. In the event of a Potential Change in Control (as
defined in Section 12 herein), the Company must maintain in force any and all
insurance policies then maintained by the Company providing directors’ and
officers’ liability insurance, in respect of Indemnitee, for a period of six
years thereafter. The Company will indemnify Indemnitee for Expenses incurred by
Indemnitee in connection with any successful action brought by Indemnitee for
recovery under any insurance policy referred to in this Section 10 and will
advance to Indemnitee the Expenses of that action in the manner provided in
Section 3 above.

Section 11. Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representative after the expiration of two years from the date of accrual of
such cause of action, any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

Section 12. Certain Definitions.

(a) A “Change in Control” shall be deemed to have occurred if:

(i) before the Company has a class of securities registered under Section 12 of
the Exchange Act:

(A) the Company, or any material subsidiary of the Company, is merged,
consolidated or reorganized into or with another corporation or other legal
person (an “Acquiring Person”) or securities of the Company are exchanged for
securities of an Acquiring Person, and as a result of the merger, consolidation,
reorganization or exchange less than a majority of the combined voting power of
the then outstanding securities of the Acquiring Person immediately after the
transaction are held, directly or indirectly, in the aggregate by the holders of
Voting Securities immediately prior to the transaction;

(B) the Company, or any material subsidiary of the Company, in any transaction
or series of related transactions, sells or otherwise transfers all or
substantially all of its assets to an Acquiring Person, and less than a majority
of the combined voting power of the then outstanding securities of the Acquiring
Person immediately after the sale or transfer are held, directly or indirectly,
in the aggregate by the holders of Voting Securities immediately prior to such
sale or transfer;

 

6



--------------------------------------------------------------------------------

(C) during any period of two consecutive years, individuals who at the beginning
of the period constitute the directors of the Company cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a unanimous vote of the
directors of the Company then still in office who were directors of the Company
at the beginning of the period;

(D) the Company and its subsidiaries, in any transaction or series of related
transactions, sells or otherwise transfers business operations that generated
two thirds or more of the consolidated revenues (determined on the basis of the
Company’s four most recently completed fiscal quarters) of the Company and its
subsidiaries immediately prior thereto; or

(E) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this paragraph (i);or

(ii) after the Company has a class of securities registered under Section 12 of
the Exchange Act:

(A) any person, as that term is used in Section 13(d) and Section 14(d)(2) of
the Exchange Act, becomes, is discovered to be, or files a report on Schedule
13D or 14D-1 (or any successor schedule, form or report) disclosing that the
person is a beneficial owner (as defined in Rule 13d-3 under the Exchange Act or
any successor rule or regulation), directly or indirectly, of securities of the
Company representing 20% or more of the total voting power of the Company’s then
outstanding Voting Securities (unless the person is such a beneficial owner
prior to, or becomes such a beneficial owner in connection with, the initial
public offering of the Company);

(B) during any period of two consecutive years, individuals who at the beginning
of the period constitute the Board of Directors of the Company and any new
director whose election by the Board of Directors or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;

(C) the Company, or any material subsidiary of the Company, is merged,
consolidated or reorganized into or with an Acquiring Person or securities of
the Company are exchanged for securities of an Acquiring Person, and immediately
after the merger, consolidation, reorganization or exchange less than a majority
of the combined voting power of the then outstanding securities of the Acquiring
Person immediately after the transaction are held, directly or indirectly, in
the aggregate by the holders of Voting Securities immediately prior to the
transaction;

 

7



--------------------------------------------------------------------------------

(D) the Company, or any material subsidiary of the Company, in any transaction
or series of related transactions, sells or otherwise transfers all or
substantially all of its assets to an Acquiring Person, and less than a majority
of the combined voting power of the then outstanding securities of the Acquiring
Person immediately after the sale or transfer is held, directly or indirectly,
in the aggregate by the holders of Voting Securities immediately prior to the
sale or transfer;

(E) the Company and its subsidiaries, in any transaction or series of related
transactions, sells or otherwise transfers business operations that generated
two thirds or more of the consolidated revenues (determined on the basis of the
Company’s four most recently completed fiscal quarters) of the Company and its
subsidiaries immediately prior thereto;

(F) the Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing that a Change in
Control of the Company has or may have occurred or will or may occur in the
future pursuant to any then existing contract or transaction; or

(G) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this paragraph (ii).

Notwithstanding the provisions of Section 12(a)(ii)(A) or 12(a)(ii)(D), unless
otherwise determined in a specific case by majority vote of the Board of
Directors of the Company, a Change of Control will not be deemed to have
occurred for purposes of this Agreement solely because (i) the Company, (ii) an
entity in which the Company directly or indirectly beneficially owns 50% or more
of the voting securities or (iii) any Company sponsored employee stock ownership
plan, or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to Schedule
13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form
or report or item therein) under the Exchange Act, disclosing beneficial
ownership by it of shares of stock of the Company, or because the Company
reports that a Change in Control of the Company has or may have occurred or will
or may occur in the future by reason of such beneficial ownership.

 

  (b) “Claim” means any threatened, pending or completed action, suit or
proceeding, or appeal thereof, or alternative dispute resolution mechanism, or
any inquiry, hearing or investigation, whether instituted or conducted by the
Company or any governmental agency, or any other party, whether civil, criminal,
administrative, investigative or other.

 

  (c) “Expenses” includes any expense, liability or loss, including attorneys’
fees and all other costs, fees, expenses, judgments, fines, interests,
assessments, taxes (local, state, domestic or foreign), amounts paid in
settlement, and obligations of any nature whatsoever paid or incurred in
connection with investigating, defending, being a witness in or participating in
(including appeal), or preparing to investigate, defend, be a witness in, or
participate in any Claim relating to any Indemnifiable Event.

 

8



--------------------------------------------------------------------------------

  (d) “Indemnifiable Event” means any event or occurrence (whether before or
after the date of this Agreement) related to the fact that Indemnitee is or was
a director, officer, employee, consultant, agent or fiduciary of or to the
Company, or any subsidiary of the Company, or is or was serving at the request
of the Company, as a director, officer, employee, trustee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise (whether foreign or domestic), or by reason of anything done or
not done by Indemnitee in any such capacity, whether or not the basis of the
Claim is alleged action or inaction in an official capacity as a director,
officer, employee or agent or in any other capacity while serving as a director,
officer, employee or agent of the Company.

 

  (e) A “Potential Change in Control” will be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control; (iii) any person, other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 9.5% or more
of the combined voting power of the Company’s then outstanding Voting
Securities, increases such person’s beneficial ownership of such securities by
five percentage points or more over the initial percentage of their securities
(other than Robin Adler or Howard Marshall); or (iv) the Board of Directors of
the Company adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

  (f) “Reviewing Party” means (i) the Company’s Board of Directors (provided
that a majority of directors are not parties to the particular Claim for which
Indemnitee is seeking indemnification) or (ii) any other person or body
appointed by the Company’s Board of Directors, who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or (iii) if
there has been a Change in Control, the special independent counsel referred to
in Section 2 hereof.

 

  (g) “Voting Securities” means any securities of the Company which vote
generally in the election of directors.

Section 13. Amendments, Termination and Waiver. No supplement, modification,
amendment or termination of this Agreement is binding unless executed in writing
by both of the parties hereto. No waiver of any of the provisions of this
Agreement constitutes a waiver of any other provisions of this Agreement
(whether or not similar) nor does any waiver constitute a continuing waiver.

 

9



--------------------------------------------------------------------------------

Section 14. Contribution. If the indemnification provided for in Sections 1 and
3 above for any reason is held by a court of competent jurisdiction to be
unavailable to an Indemnitee in respect of any losses, claims, damages, expenses
or liabilities referred to therein, then the Company, in lieu of indemnifying
Indemnitee thereunder, shall contribute to the amount paid or payable by
Indemnitee as a result of such losses, claims, damages, expenses or liabilities
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and Indemnitee, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and Indemnitee in
connection with the action or inaction which resulted in such losses, claims,
damages, expenses or liabilities, as well as any other relevant equitable
considerations. In connection with the registration of the Company’s securities,
the relative benefits received by the Company and Indemnitee shall be deemed to
be in the same respective proportions that the net proceeds from the offering
(before deducting expenses) received by the Company and the Indemnitee, in each
case as set forth in the table on the cover page of the applicable prospectus,
bear to the aggregate public offering price of the securities so offered. The
relative fault of the Company and Indemnitee shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 11 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with the registration of the Company’s securities, in
no event shall an Indemnitee be required to contribute any amount under this
Section 11 in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement which
is being sold by Indemnitee or (ii) the proceeds received by Indemnitee from its
sale of securities under such registration statement.

Section 15. Subrogation. In the event of payment under this Agreement, the
Company will be subrogated to the extent of the payment to all of the rights of
recovery of Indemnitee, who will execute all papers reasonably required and do
everything that may be reasonably necessary to secure these rights, including
the execution of any documents necessary to enable the Company effectively to
bring suit to enforce these rights.

Section 16. No Duplication of Payments. The Company will not be liable under
this Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under insurance policy, the Certificate of Incorporation, the Bylaws or
otherwise) of the amounts otherwise indemnifiable hereunder.

Section 17. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, spouse, heirs, executors, and

 

10



--------------------------------------------------------------------------------

personal and legal representatives and undertaking in writing by any successor
to Company. This Agreement will continue in effect regardless of whether
Indemnitee continues to serve as a director or officer or in one of the
capacities enumerated in Section 12(d) hereof of the Company or of any other
enterprise at the Company’s request.

Section 18. Severability. The provisions of this Agreement will be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions will remain enforceable to the fullest extent permitted by law. The
parties shall use their best efforts to negotiate a substitute provision that
will give effect to the severed portion, to the fullest extent allowed by law,
manifesting the intent of this Agreement to indemnify the Indemnitee as
completely as possible.

Section 19. Applicable Law. This Agreement and the legal relations among the
parties will be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules. The
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement can be
brought only in the Delaware Court and not in any other state or federal court
in the United States of America or any court in any other country, (ii) consent
to submit to the exclusive jurisdiction of the Delaware Court for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(iii) appoint, irrevocably, to the extent such party is not a resident of the
State of Delaware, Corporation Trust Company, 1209 Orange Street, City of
Wilmington, State of Delaware, County of Newcastle as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any action or proceeding against such party with the same legal force and
validity as if served upon that party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any action or proceeding in
the Delaware Court, and (v) waive, and agree not to plead or to make, any claim
that any action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

Section 20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

Section 21. Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

Section 22. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

Nextest Systems Corporation

1901 Monterey Road

San Jose, California 95112

Attention: Chief Executive Officer

 

11



--------------------------------------------------------------------------------

and to the Indemnitee at:

__________________________________________

__________________________________________

__________________________________________

__________________________________________

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

Executed this      day of August, 2006.

 

Nextest Systems Corporation By:  

 

  Robin Adler   Chief Executive Officer By:  

 

  Indemnitee

 

13